Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s Reply under 37 C.F.R. § 1.111 to the Pre-Interview Communication, which was entered upon applicant’s request during an interview, as was reported in the interview summary dated February 2, 2021. Claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous claim objections, which have been withdrawn. 
	Applicant’s amendments have overcome the previous rejections of claims 7-20 under 35 U.S.C. 103. Therefore, the rejections have been withdrawn. These claims have been indicated as containing allowable subject matter, but they remain rejected under 35 U.S.C. 101.
	Applicant’s arguments with respect to the prior art rejection of claim 1 have been fully considered but they are not deemed to be persuasive. Applicant’s position, as understood by the Examiner, is that the “step for” limitations in claim 1 should invoke 112(f) so as to cover corresponding structure, materials, or acts described in the specification (and equivalents thereof), and that such a claim scope would distinguish over the cited art. However, upon further consideration of the claims, the “step for” limitations in claim 1 are not deemed to invoke § 
	As set forth in MPEP § 2181(I), in order to invoke § 112(f), the generic placeholder must not be “modified by sufficient structure, material, or acts for performing the claimed function.” See MPEP § 2181(I) (third prong of the 3-prong analysis). “Even when a claim element uses language that generally falls under the step-plus-function format, however, [35 U.S.C.] 112 ¶ 6 still does not apply when the claim limitation itself recites sufficient acts for performing the specified function.” MPEP § 2181(I)(C) (citing Seal-Flex, 172 F.3d at 849, 50 USPQ2d at 1234 (Radar, J., concurring)) (emphasis added). See also O.I. Corp. v. Tekmar Co., 115 F.3d 1576, 1583 (Fed. Cir. 1997) (stating that for a method step, the provisions of § 112(f) “is implicated only when steps plus function without acts are present”) (emphasis added).
In the limitation “a step for generating at least one error probability density function based on the plurality of error values” in claim 1, the term “step” is modified by the functional language of “generating…” However, although “generating at least one error probability density function based on the plurality of error values” is functional language, it is also an act that is “sufficient for performing the claimed function.” This act is sufficient for performing the claimed function because the claimed function is merely the generation of “at least one error probability density function” in some form or capacity. The claim does not require the error probability density function to have any particular characteristics that would require additional steps not recited in the claim. Since the function does not require any further acts beyond “generating … based on the plurality of error values,” the above limitation does not invoke § 112(f). 
Similarly, in the limitation of “a step for generating a new prediction for a future event utilizing the at least one error probability density function” in claim 1, the phrase “generating a new prediction for a future event utilizing the at least one error probability density function” constitutes an act that is “sufficient for performing the claimed function,” since the claimed function is merely the generation of a new prediction, which is not specified as having any particular characteristics (such as prediction accuracy). The Examiner notes that the claimed function of generating a new prediction particular does not require the use of maximum likelihood estimation, since dependent claim 4 recites “further comprising performing a maximum likelihood estimation,” where the term “further comprising” implies that maximum likelihood estimation is not required to be a part of any element of claim 1. Therefore, the above limitation does not invoke § 112(f).
	Furthermore, even if the “step for” limitations in claim 1 were, arguendo, interpreted to invoke § 112(f), it appears that the cited art could still read on the claim, given that limitations invoking § 112(f) encompass “equivalents thereof,” i.e., equivalents of the corresponding structure, materials, or acts described in the specification. 
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 101 have been fully considered but are not deemed to be persuasive. Applicant argues that there are “technological improvements related to improved flexibility and accuracy of computing systems that implement ensemble forecasting, as discussed in the Specification at ¶¶ [0032]-[0034]” (applicant’s reply, page 4).
	The Examiner respectfully disagrees. The claims are generally directed to a mathematical concept for which a computer is used as a tool. The mathematical concept is not integrated into a practical application. Because the mathematical concept is not integrated into a practical application, the potential benefits of improved flexibility and accuracy for aggregating predictions reflect, at most, only improvements to mathematical techniques, rather than improvements to technology. As stated in MPEP § 2106.05(a)(II), “an improvement in the abstract idea itself…is not an improvement in technology.”
	The Examiner notes that the claims do not recite a particular technological problem. While the claims recite “predictions” (which are subject to an aggregation process), these “predictions” are merely inputs of the aggregation process, and not are tied to any particular technological problem or practical application. Note that a “prediction” may, for example, simply be an output of an arbitrary mathematical function that is associated with a certain time-index. Furthermore, the process of aggregating model outputs, when not integrated into a practical application, is not by itself a technological problem, but is instead reasonably characterized as a problem in mathematics. Furthermore, while the specification mentions applications such as weather forecasting, no limitations sufficient to integrate the judicial exception into a practical application appear in the claims. 
Since the claims do not recite a particular technological problem, the claims cannot be said to be an improvement to technology. Therefore, the claims remain rejected under § 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a step for generating at least one error probability density function based on the plurality of error values” in claim 1; and 
“a step for generating a new prediction for a future event utilizing the at least one error probability density function” in claim 1. 
In these limitations, the recitation of “generating at least one error probability density function based on the plurality of error values” and “generating a new prediction for a future event utilizing the at least one error probability density function” constitute sufficient acts to entirely perform the recited function. See “response to arguments” section for further details.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea and the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims have been analyzed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Patent Eligibility Guidance Update, which sets forth the following inquiries for determining eligibility.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Independent claim 1, for example, recites a “method of joint-probabilistic ensemble forecasting comprising: identifying a plurality of predictions from a plurality of forecasters for a plurality of previous events, wherein each prediction for each previous event from each forecaster has a corresponding prediction for the previous event from every other forecaster of the plurality of forecasters; determining a plurality of error values for the plurality of predictions by comparing the plurality of predictions to a plurality of ground truth values for the plurality of previous events; and a step for generating at least one error probability density function based on the plurality of error values; and a step for generating a new prediction for a future event utilizing the at least one error probability density function.” 
Independent claim 7 recites “identify a plurality of predictions from a plurality of forecasters for a plurality of previous events, wherein each prediction for each previous event from each forecaster has a corresponding prediction for the previous event from every other forecaster of the plurality of forecasters; determine a plurality of error values for the plurality of predictions by comparing the plurality of predictions to a plurality of ground truth values for the plurality of previous events; generate, for the plurality of forecasters, a plurality of probability density functions by mapping error values of the plurality of error values from each forecaster to a one-dimensional error space and applying a kernel density estimation to the plurality of error values in the one-dimensional error space; determine a plurality of initial likelihood functions by modifying the plurality of one-dimensional probability density functions utilizing a plurality of predictions for a future event from the plurality of forecasters generate a combined likelihood function corresponding to the plurality of predictions for the future event by combining the plurality of initial likelihood functions; and generate a new prediction for the future event utilizing the combined likelihood function.”
Independent claim 16 recites “identify a plurality of predictions for a plurality of previous events from a plurality of forecasters, wherein each previous event has a corresponding prediction from each forecaster of the plurality of forecasters; determine a plurality of error values for the plurality of predictions from the plurality of forecasters by comparing the plurality of predictions to a plurality of ground truth values for the plurality of previous events; generate an error probability density function representing the plurality of error values from the plurality of forecasters by applying a kernel density estimation to the plurality of error values; determine a plurality of predictions for a future event from the plurality of forecasters: generate a likelihood function from the error probability density function by determining a profile of the probability density function along a line of unit slope corresponding to the plurality of predictions; and generate a new prediction for the future event based on the likelihood function.”
These limitations, under the broadest reasonable interpretation, cover a mathematical concept, particularly a mathematical algorithm for aggregating model outputs and related mathematical calculations and relationships. It is noted that a “forecaster” may be an arbitrary mathematical function, and that a “prediction” may be an output of such function that is associated with a certain time-index. Similarly, “previous event” and “future event,” may refer to time-index values of a mathematical calculation, since the claim does not recite any specificity as to what those events are. Therefore, the elements of “prediction,” “forecaster,” “previous event,” and “future event,” as presently used in the claims, do not constitute additional elements, but are part of the abstract idea. 
Therefore, the independent claims 1, 7, and 16 are directed to a judicial exception in the form of a mathematical concept. 
The Examiner also notes that the operation of “identifying [or identify] a plurality of predictions” and “determining [or determine] a plurality of error values…by comparing…” as recited in claims 1, 7, and 16 could alternatively or additionally be regarded as a mental process. As noted in MPEP § 2106.04(a), “some claims recite limitations that fall within more than one grouping or sub-grouping [of abstract ideas]” and a claim may “fall within multiple groupings [of abstract ideas].”  
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The judicial exception recited in claims 1, 7 and 16 is not integrated into a practical application. 
The claims recite the additional elements of “In a digital medium environment for generating digital prediction models, a computer-implemented method” (claim 1), “A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computer system to” (claim 7), and “In a digital medium environment for generating digital prediction models, a system for join-probabilistic ensemble forecasting comprising: at least one processor; and a non-transitory computer memory comprising instructions that, when executed by the at least one processor, cause the system to” (claim 16). However, the limitations merely refers to computer components recited at a high-level of generality. For example, the term “digital medium environment” covers a digital computer. Therefore, these limitations amount to no more than mere instructions to apply the judicial exception using a generic computer component. 
An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient for the claims to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional amount to no more than mere instructions to apply the judicial exception using a generic computer component, as discussed above. 
The claims do not recite a particular technological problem. The process of aggregating model outputs is not by itself a technological problem, but is instead more reasonably characterized as a mathematical problem, in the absence of additional elements that integrate the process into a practical application. Since the claims do not recite a particular technological problem, the claims cannot be said to be an improvement to technology.
Therefore, the remaining dependent claims 2-6, 8-15, and 17-20 do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. The dependent claims recite further operations of mathematical calculations, or further define the characteristics of elements used in the mathematical concepts of their parent independent claims. Therefore, these claims do not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Therefore, claims 1-20 are directed to a judicial exception and do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Therefore, claims 1-20 are rejected under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gneiting et al., “Calibrated probabilistic forecasting using ensemble model output statistics and minimum crps estimation.” Monthly Weather Review, 133(5): 1098-1118, 2005 (“Gneiting”).
As to claim 1, Gneiting teaches in a digital medium environment for generating digital prediction models, a computer-implemented method of joint-probabilistic ensemble forecasting comprising: 
identifying a plurality of predictions from a plurality of forecasters for a plurality of previous events, [§ 1, paragraph 3 (page 1099, left column, top paragraph): “X1, ... , Xm denotes an ensemble of individually distinguishable forecasts for a univariate…quantity Y.” Based on the context of “ensemble,” the forecasts are from individual models (see, e.g., § 1, paragraph 2: “ensemble systems are finite and typically include of 5 to 50 member models”).] wherein each prediction for each previous event from each forecaster has a corresponding prediction for the previous event from every other forecaster of the plurality of forecasters; [§ 1, paragraph 3: “X1, ... , Xm” are corresponding predictions from different forecasters of the ensemble. With respect to the aspect of “previous,” see § 3, paragraph 1 (page 1105), describing past periods (“a sliding training period that consists of the 40 most recent days prior to the forecast for which ensemble output and verifying observations were available”).]
determining a plurality of error values for the plurality of predictions by comparing the plurality of predictions to a plurality of ground truth values for the plurality of previous events; [§ 2.b, teaching error measures derived from forecast values µ and verification values (i.e., ground truth) y. See § 2.b, paragraph 1 “µi denotes a deterministic-style forecast and yi is the verification,” wherein the error value is represented by the quantity y – µ, which appears in expression equation (5) in § 2.b. and in other calculations of error.] 
a step for generating at least one error probability density function based on the plurality of error values; [§ 2.b, equation (5) for crps and corresponding text, which states: “where                         
                            ϕ
                            
                                
                                    
                                        
                                            y
                                            -
                                            μ
                                        
                                        
                                            σ
                                        
                                    
                                
                            
                        
                     … denote the PDF…of the normal distribution with mean 0 and variance 1.” The PDF (probability density function) is an error probability density function because it represents error values.] and 
a step for generating a new prediction for a future event utilizing the at least one error probability density function. [§ 2.c, paragraph 1: “The EMOS predictive mean, [see equation (10) in the document] is a bias-corrected weighted average of the ensemble member forecasts; it provides a deterministic-style forecast. The EMOS predictive variance, c + dS2, is a linear function of the ensemble variance….” Note that these model coefficients were based on the CRPS calculations described above, as described on page 1104, left column, top paragraph: “The minimum CRPS estimator finds the coefficients a, b1,…, bm, c, and d in the statistical model (10) that minimize the CRPS value for the training data.” Therefore, the model coefficients were determined utilizing the at least one error probability density function. See also § 3.c-d, and FIG. 4c-d, which further describe the use of the ensemble for forecasts.].

As to claim 4, Gneiting teaches the computer-implemented method as recited in claim 1, further comprising performing a maximum likelihood estimation on a likelihood function representing probabilities that each possible value of a plurality of possible values correspond to a ground truth value for the future event. [§ 2.c, paragraph 2 (page 1103): “A classical technique for estimating the coefficients…from training data is maximum likelihood… In practice, it is more convenient to maximize the logarithm of the likelihood function…(11) is the log-likelihood function under the assumption of independence….Hence, maximum likelihood estimation is equivalent to minimizing the ignorance score for the training data.”]

As to claim 5, Gneiting teaches the computer-implemented method as recited in claim 4, further comprising minimizing a cost in connection with the likelihood function and a loss function. [§ 2.c, paragraph 2 (page 1103, right column, top paragraph): “the log-likelihood (11) is essentially the negative of the ignorance score (9) but is applied to the training data rather than the test data maximum likelihood estimation is equivalent to minimizing the ignorance score for the training data.” § 2.c, equations (7)-(8), defining the log-loss (ignorance score) function.]

As to claim 6, Gneiting teaches the computer-implemented method as recited in claim 5, wherein the loss function comprises an asymmetrical loss function that penalizes one of overestimating or underestimating a ground truth value for the future event. [See § 2.c, equations (7)-(8), which define the log-loss (ignorance score) function, which penalizes one of overestimating or underestimating a ground truth value for the future event on the basis of the error y – µ.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gneiting in view of Glahn et al., “MOS Uncertainty Estimates in an Ensemble Framework,” Monthly Weather Review, Vol. 137: issue 1, pp. 246-268 ( 2009) (“Glahn”) and Kobayashi, ‘‘Bayesian Nonparametric Instrumental Variable Regression Approach to Quantile Inference,” arXiv:1608.07921v1 [ stat. M E] 29 Aug 2016.
As to claim 2, Gneiting teaches the computer-implemented method as recited in claim 1, but does not teach that “the step for generating the at least one error probability density function” comprises the further operations recited in claim 2.
Glahn, in an analogous art, teaches the further limitations of claim 2 except for “multi-dimensional,” as set forth below. Glahn generally relates to ensemble forecasting. See title: “MOS Uncertainty Estimates in an Ensemble Framework.” Therefore, Glahn is in the same field of endeavor as the claimed invention. 
In particular Glahn teaches: mapping a combined set of error values comprising error values from each forecaster for a previous event to an error space; [§ 8, paragraph 1 (page 255, right column): “This gives 11 forecasts, Fi, each with an error estimate, σi.” Note that σi is derived from the “estimation of the error variance directly from the regression” (§ 14, paragraph 2, item 2). Since the error is computed, it is considered to be mapped to “an error space.”] and applying a kernel density estimation to the error space to generate an error probability density function corresponding to the combined set of error values from the plurality of forecasters. [§ 8, paragraph 1 (page 255, right column): “This gives 11 forecasts, Fi, each with an error estimate, σi. We combine these using kernel density…estimation (KDE)…. We use a normal kernel in concert with the regression framework, and the 11 kernel functions are generated using Fi and σi.” Note that the σi is the error and defines the variance of the kernels used in the kernel density estimation. The Examiner notes that paragraph 39 of the specification states that: “the terms ‘probability density function’ and ‘error probability density function’ refer to a function that represents a distribution of error values from one or more forecasters.” Therefore, even though the combined fitting is a distribution of the forecast, it is also a distribution of the errors because it also represents the errors.]  
It would have been obvious to have combined the teachings of Gneiting with the teachings of Glahn by modifying the step for generating the at least one error probability density function to include mapping a combined set of error values comprising error values from each forecaster for a previous event to an error space; and applying a kernel density estimation to the error space to generate an error probability density function corresponding to the combined set of error values from the plurality of forecasters. The motivation for doing so would have been to obtain reliable forecasts with accuracy exceeding the raw ensembles (Glahn, abstract: The method produces reliable forecasts with accuracy exceeding the raw ensembles).
Kobayashi, in an analogous art, teaches a multi-dimensional error space. Kobayashi relates to nonparametric instrumental variable regression model (see abstract, first sentence), and is therefore in the same field of endeavor as the claimed invention. 
In particular, Kobayashi teaches a “multi-dimensional error space” [§ 5.3 and FIG. 9, showing a space with dimensions for ε1, ε2, corresponding to errors of different functions, as defined in § 2.1, equation (1).]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gneiting and Glahn with the teachings of Kobayashi by modifying the error space to be a multi-dimensional error space in order to capture the non-normality of the error distribution (page 3, first full paragraph: “to capture the non-normality of the error distribution”).

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gneiting in view of Glahn.
As to claim 3, Gneiting teaches the computer-implemented method as recited in claim 1, wherein the step for generating the at least one error probability density function comprises the further operations recited in claim 3. 
Glahn, in an analogous art, teaches the further operations for the step for generating the at least one error probability density function. Glahn generally relates to ensemble forecasting. See title: “MOS Uncertainty Estimates in an Ensemble Framework.” Therefore, Glahn is in the same field of endeavor as the claimed invention. 
Glahn teaches mapping a set of error values comprising error values from a single forecaster to a one- dimensional error space; [§ 8, paragraph 1 (page 255, right column): “This gives 11 forecasts, Fi, each with an error estimate, σi.” Note that σi is derived from the “estimation of the error variance directly from the regression” (§ 14, paragraph 2, item 2). Since the error is computed, it is considered to be mapped to “an error space.”] and applying a kernel density estimation to the one-dimensional error space to generate a plurality of error probability density functions corresponding to the set of error values from the plurality of forecasters. [§ 8, paragraph 1 (page 255, right column): “This gives 11 forecasts, Fi, each with an error estimate, σi. We combine these using kernel density…estimation (KDE)…. We use a normal kernel in concert with the regression framework, and the 11 kernel functions are generated using Fi and σi.” Note that the σi is the error and defines the variance of the kernels used in the kernel density estimation. The Examiner notes that paragraph 39 of the specification states that: “the terms ‘probability density function’ and ‘error probability density function’ refer to a function that represents a distribution of error values from one or more forecasters.” Therefore, even though the combined fitting is a distribution of the forecast, it is also a distribution of the errors because it also represents the errors.]  
It would have been obvious to have combined the teachings of Gneiting with the teachings of Glahn by modifying the step for generating the at least one error probability density function to include mapping a set of error values comprising error values from a single forecaster to a one-dimensional error space; and applying a kernel density estimation to the one-dimensional error space to generate a plurality of error probability density functions corresponding to the set of error values from the plurality of forecasters. The motivation for doing so would have been to obtain reliable forecasts (Glahn, abstract), particularly to produce probability forecasts of quasi-normally distributed variables by regression methods (see Glahn, § 1, last paragraph: “producing probability forecasts of quasi-normally distributed variables by regression methods”).

Allowable Subject Matter
Claims 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The prior art of record does not fairly teach or suggest the following limitations of: “applying a kernel density estimation to the plurality of error values in the one-dimensional error space… determine a plurality of initial likelihood functions by modifying the plurality of one-dimensional probability density functions utilizing a plurality of predictions for a future event from the plurality of forecasters; generate a combined likelihood function corresponding to the plurality of predictions for the future event by combining the plurality of initial likelihood functions” (claim 7); and “generate an error probability density function representing the plurality of error values from the plurality of forecasters by applying a kernel density estimation to the plurality of error values;…generate a likelihood function from the error probability density function by determining a profile of the probability density function along a line of unit slope corresponding to the plurality of predictions” (claim 16).
Gneiting and Glahn teach techniques for ensemble aggregation as discussed in the rejections above. However, neither Gneiting nor Glahn teaches the particular manner of using a distribution derived from kernel density estimation to generate likelihood function(s) as recited in the above-quoted parts of claims 7 and 16. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liao et al. (NPL) teaches the use of kernel density estimation on error values.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                      





/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124